Citation Nr: 1032832	
Decision Date: 08/31/10    Archive Date: 09/08/10

DOCKET NO.  96-48 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUES

1. Entitlement to a rating greater than 10 percent for a lumbar 
puncture with nerve root damage at L5 and S1.

2. Entitlement to service connection for a low back disorder, to 
include as secondary to the Veteran's lumbar puncture with nerve 
root damage at L5 and S1.

3.  Entitlement to service connection for a right knee disorder, 
to include as secondary to the Veteran's lumbar puncture with 
nerve root damage at L5 and S1.

4.  Entitlement to service connection for a left knee disorder, 
to include as secondary to the Veteran's lumbar puncture with 
nerve root damage at L5 and S1.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran had active military service from August 1968 to July 
1971.

This appeal to the Board of Veterans' Appeals (Board) arose from 
May 1995 and July 2001 RO rating decisions.

In a May 1995 rating decision, the RO in San Diego, California, 
inter alia, continued a 10 percent disability rating for 
residuals of a lumbar puncture with nerve root damage 
(compensated under 38 U.S.C. § 1151).  The Veteran filed a notice 
of disagreement (NOD) in May 1996.  The RO issued a statement of 
the case (SOC) in July 1996, and the Veteran filed a substantive 
appeal in September 1996 (via a VA Form 9, Appeal to Board of 
Veterans' Appeals ).  Jurisdiction of the claims file was later 
transferred to the RO in Los Angeles, California.  In September 
1998, the Veteran testified during a hearing before RO personnel; 
a transcript of that hearing is of record.

In November 1999, the Board remanded to the RO the claim for an 
increased rating for further action.  After accomplishing some 
action, the RO continued the denial of the claim (as reflected in 
a February 2001 supplemental SOC (SSOC)).

In a July 2001 rating decision, the RO declined to reopen claims 
for service connection for a right knee disorder and for a low 
back disorder, as well as denied service connection for a left 
knee disorder, each claimed as secondary to the Veteran's lumbar 
puncture with nerve root damage at L5 and S1.  The Veteran filed 
a NOD in June 2002, the RO issued a SOC in December 2002, and the 
Veteran filed a substantive appeal in January 2003.

In April 2003, the Board reopened the claims for service 
connection for low back and right knee disorders, but remanded 
the reopened claims, on the merits, along with the other claims 
on appeal, to the RO for further action.  After accomplishing the 
requested action, the RO denied the reopened claims, along with 
the other claims on appeal (as reflected in the March 2004 and 
March 2005 SSOCs) and returned these matters to the Board for 
further appellate consideration.

In August 2005, the Veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO; a transcript 
of the hearing is of record.

In December 2005, the Board remanded the matters on appeal to the 
RO, via the Appeals Management Center (AMC), in Washington, DC, 
for further action, to include additional development of the 
evidence.  After accomplishing the requested action, the AMC 
continued to deny the claims on appeal (as reflected in a 
September 2006 SSOC) and returned these matters to the Board for 
further appellate consideration.

In March 2007, the Board remanded the claim for an increased 
rating for a lumbar puncture with nerve root damage and for 
service connection for a low back disorder to the RO, via the 
AMC, for additional development.  

Also in March 2007, the Board denied service connection for right 
and left knee disorders, to include as secondary to residuals of 
the lumbar puncture.  The Veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In an July 2008 Order, the Court granted a joint motion 
filed by representatives of both parties, vacating the Board's 
March 2007 decision, in part, and remanding the matters to the 
Board for compliance with the instructions in the joint motion.  
In November 2008, the Board, in turn, remanded the claims for 
service connection for right and left knee disorder to the RO, 
via the AMC, for additional development consistent with the joint 
motion.

After accomplishing some of the action requested in the Board's 
March 2007 and November 2008 remands, the AMC continued to deny 
each claim (as reflected in a May 2010 SSOC), and returned the 
matters to the Board for further appellate consideration.  

The Board notes that, during the pendency of this appeal, the 
appellant has been represented by the Military Order of the 
Purple Heart of the U.S.A., as reflected in the August 2005 
Appointment of Veterans Service Organization as Claimant's 
Representative (VA Form 21-22).  With regard to the appeal of the 
Board's March 2007 decision to the Court, the appellant was 
represented by a private attorney, Glenn Bergmann, Esq., as 
reflected in the July 2007 Legal Representation Agreement.  In 
September 2008, the Board was informed that Mr. Bergmann is not 
representing the appellant before VA, and that the Military Order 
of the Purple Heart of the U.S.A. has resumed representation over 
these matters.

For the reasons expressed below, the matters on appeal are, 
again, being remanded to the RO via the AMC.  VA will notify the 
appellant when further action, on his part, is required.


REMAND

Unfortunately the Board finds that further RO action in this 
appeal is warranted, even though such will, regrettably, further 
delay an appellate decision on these matters.

A remand by the Board confers upon a veteran, as a matter of law, 
the right to compliance with the remand instructions, and imposes 
upon the VA a concomitant duty to ensure compliance with the 
terms of the remand.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998).  

As regards the low back disorder, the Veteran has primarily 
alleged that he has a low back disorder secondary to his lumbar 
puncture with nerve root damage.  Alternatively, in a May 2005 
statement, he asserted that his low back disability was caused by 
activities in military service, including digging dirt to fill 
sand bags, jumping into bunkers, and moving to various hiding 
places under small arms fire.  In March 2007, the Board remanded 
the claim for service connection for a low back disorder to 
obtain a VA medical examination and opinion.  The Board 
instructed the VA examiner, among other things, to render an 
opinion as to whether the Veteran has a current low back 
disability (separate and distinct from the lumbar puncture with 
nerve root damage) that is medically related to the Veteran's 
active military service.  

In February 2010, the Veteran underwent a VA examination for his 
lumbar spine.  He was diagnosed with chronic bilateral pars 
defects at the L5 vertebra and severe multilevel DDD.  The VA 
examiner opined that the Veteran's DDD was completely separate 
from his lumbar puncture nerve root damage and not related to or 
caused by the lumbar puncture nerve root damage.  The examiner, 
however, did not provide an opinion as to whether the DDD was 
medical related to the Veteran's active military service on a 
direct basis.  Hence, remand, consistent with Stegall, is 
warranted. 

Therefore, the RO should arrange for further claims file review 
by the examiner who conducted the February 2010 VA examination to 
obtain a supplemental opinion, with supportive rationale based 
upon consideration of the claims file.  The RO should arrange for 
the Veteran to undergo further orthopedic examination only if the 
October 2009 VA examiner is unavailable or the requested opinion 
cannot be provided without an examination of the Veteran.

If any examination in connection with the claim for service 
connection for lumbar spine disability is scheduled, the Veteran 
is hereby notified that failure to report to any such scheduled 
examination, without good cause, may result in a denial of the 
claim  (as the original claim will be considered on the basis of 
evidence of record).  See 38 C.F.R. § 3.655 (2009).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate family 
member.  If the Veteran fails to report to any scheduled 
examination, the RO should obtain and associate with the claims 
file (a) copy(ies) of the notice(s) of the examination sent to 
him by the pertinent VA medical facility.

As regards the right and left knee disabilities, in November 
2008, the Board remanded these claims for service connection so 
that, pursuant to instructions of the joint motion, the SSA's 
decision awarding the Veteran disability benefits could be 
obtained.  The Board notes that that the RO had obtained SSA's 
"Disability Determination and Transmittal" dated in December 
2004, along with medical records underlying that determination, 
but had not received a copy of the actual SSA decision.  In 
January 2009, the RO specifically requested a copy of the actual 
decision - noting that it had already obtained a copy of the 
"Disability Determination and Transmittal."  Later that month, 
the SSA responded by sending VA another copy of the December 2004 
"Disability Determination and Transmittal" along with the 
medical records underlying that determination.  The SSA did not 
provide a copy of the actual SSA decision nor did it indicate 
that a copy of the decision is unavailable.  

The RO is reminded that, in requesting records from Federal 
facilities, efforts to assist should continue until either the 
records are obtained, or sufficient evidence indicating that the 
records sought do not exist, or that further efforts to obtain 
those records would be futile, is received.  See 38 C.F.R. 
3.159(c)(2) (2009).  If no records are available, that fact 
should be documented, in writing, in the record.  Since this 
there is no indication that the SSA decision is unavailable or 
further attempts to obtain it would be futile, remand, consistent 
with Stegall, is warranted to ensure full compliance with the 
Board's November 2008 remand and the instructions of the joint 
motion.

The Board notes that since the SSA disability decision may also 
be pertinent to the claim for an increased rating for the lumbar 
puncture with nerve root damage, the RO should attempt to obtain 
a copy of the decision before proceeding with this claim, 
consistent with the above.  See Collier v. Derwinski, 1 Vet. App. 
412 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

While these matters are on remand, to ensure that all due process 
requirements are met, the RO should also give the appellant 
another opportunity to present information and/or evidence 
pertinent to the claims on appeal.  The RO's letter to the 
appellant should explain that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 
U.S.C.A. § 5103(b)(3) (West Supp. 2009) (amending the relevant 
statute to clarify that VA may make a decision on a claim before 
the expiration of the one-year notice period).  

Thereafter, the RO should obtain any additional evidence for 
which the appellant provides sufficient information and, if 
necessary, authorization, following the procedures prescribed in 
38 C.F.R. § 3.159 (2009).

The actions identified herein are consistent with the duties to 
notify and assist imposed by the Veterans Claims Assistance Act 
(VCAA).  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  However, 
identification of specific actions requested on remand does not 
relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested above, 
the RO should also undertake any other development or 
notification action deemed warranted by the VCAA (to include 
arranging for the Veteran to undergo any further VA examination, 
if needed) prior to adjudicating the claims on appeal.  

Accordingly, these matters are REMANDED to the RO, via the AMC, 
for the following action:

1.  The RO should obtain from the SSA a copy 
of its decision awarding the Veteran 
disability benefits (that clearly identifies 
the basis or bases for the award).  The RO 
should inform the SSA that it has received 
the "Disability Determination and 
Transmittal" dated in December 2004, but 
requires a copy of the actual decision.  In 
requesting these records, the RO should 
follow the current procedures of 38 C.F.R. § 
3.159(c) with respect to requesting records 
from Federal facilities.  All 
records/responses received should be 
associated with the claims file.

The RO is reminded that it should continue 
efforts to procure the SSA's disability 
decision until either the decision is 
received, or until it receives specific 
information that the decision sought does not 
exist or that further efforts to obtain it 
would be futile.  All records and/or 
responses received should be associated with 
the claims file.

2.  The RO should send to the Veteran and his 
representative a letter requesting that the 
Veteran provide sufficient information, and 
if necessary, authorization, to enable it to 
obtain any additional evidence pertinent to 
the claims on appeal.  The RO should explain 
the type of evidence that is the Veteran's 
ultimate responsibility to submit.

The RO's letter should clearly explain to the 
Veteran that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO should 
notify the Veteran and his representative of 
the records that were not obtained, explain 
the efforts taken to obtain them, and describe 
further action to be taken.

4.  After all records and/or responses 
received are associated with the claims file, 
the RO should arrange for further claims file 
review by the examiner that conducted the 
February 2010 VA examination to obtain a 
supplemental opinion.

In reviewing the Veteran's claims file, the 
examiner should offer an opinion, consistent 
with sound medical principles, as to whether 
it is at least as likely as not (i.e., there 
is a 50 percent or greater probability) that 
the Veteran has a current low back disability 
(separate and distinct from the lumbar 
puncture with nerve root damage at L5-and S1) 
that is medically related to the Veteran's 
active military service (on a direct basis).  
In rendering this opinion, the examiner should 
consider the Veteran's allegations that he has 
a low back disability caused by digging dirt 
to fill sand bags, jumping into bunkers, and 
moving to various hiding places under small 
arms fire.

If the February 2010 VA examiner is 
unavailable or the requested opinion cannot be 
provided without an examination of the 
Veteran, the RO should arrange for the Veteran 
to undergo a VA examination, by an appropriate 
physician at a VA medical facility, to obtain 
the above-requested opinion.  The entire 
claims file, to include a complete copy of 
this REMAND, must be made available to the 
physician designated to examine the 
Veteran, and the report of the examination 
should include discussion of the Veteran's 
documented medical history and assertions.  
All appropriate tests and studies should be 
accomplished (with all results made available 
to the physician prior to the completion of 
his or her report) and all clinical findings 
should be reported in detail.

The physician should set forth all examination 
findings (if any), along with complete 
rationale for the opinion provided, in a 
printed (typewritten) report.

5.  If the Veteran fails to report to any 
scheduled examination, the RO must obtain and 
associate with the claims file (a) copy(ies) 
of any notice(s) of the date and time of the  
examination sent to him by the pertinent VA 
medical facility.

6.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  Stegall v. West, 11 Vet. App. 
268 (1998).

7.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted (to include 
arranging for the Veteran to undergo any 
further examination, if needed), the RO 
should adjudicate the claim for an increased 
rating for lumbar puncture with nerve root 
damage, and claims for service connection for 
right and left knee disorders and for a low 
back disorder, to include as secondary to 
include as secondary to lumbar puncture with 
nerve root damage, in light of all pertinent 
evidence and legal authority.  

8.  If any benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate SSOC 
that includes clear reasons and bases for all 
determinations, and afford them an 
appropriate time period for response before 
the claims file is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2009).


